UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2011 Commission File No. 000-51229 STRATUM HOLDINGS, INC. (Exact Name of Registrant as specified in its charter) Nevada 51-0482104 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) Three Riverway, Suite 1590 Houston, Texas (Address of principal executive offices) (zip code) (713) 479-7050 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [X] No: [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: [ ] No: [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerrAccelerated filerrNon-accelerated filerrSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] The number of shares outstanding of Common Stock, par value $.01 per share, as of May 13, 2011 was 2,655,738shares. STRATUM HOLDINGS, INC. FORM 10-Q MARCH 31, 2011 INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 - 2 - STRATUM HOLDINGS, INC. Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other Total current assets Property and equipment: Oil and gas properties, evaluated (full cost method) Other property and equipment Less:Accumulated depreciation, depletion & amortization ) ) Net property and equipment Other assets: Goodwill Other assets Total other assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Current portion of long-term debt - stockholders $ $ Current portion of long-term debt - others Accounts payable Accrued liabilities Fair value of oil and gas derivatives Total current liabilities Long-term debt, net of current portion Deferred income taxes Asset retirement obligations Total liabilities Stockholders’ deficit: Preferred stock, $.01 par value per share, 1,000,000 shares authorized, None issued - - Common stock, $.01 par value per share, 5,000,000 shares authorized, 2,655,738 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Accumulated foreign currency translation adjustment ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to unaudited consolidated financial statements. - 3 - STRATUM HOLDINGS, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Energy services $ $ Oil and gas sales Other Expenses: Energy services Lease operating expense Depreciation, depletion & amortization Workover expense Selling, general and administrative Operating income (loss) ) Other income (expense): Interest expense ) ) Gain on debt extinguishment - Unrealized gain (loss) on oil and gas derivatives ) Income before income taxes Provision for income taxes ) ) Net income $ $ Net income per share, basic and diluted $ $ Weighted average shares outstanding, basic and diluted See accompanying notes to unaudited consolidated financial statements. - 4 - STRATUM HOLDINGS, INC. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operations Depreciation, depletion & amortization Provision for income taxes Stock based compensation - Gain on debt extinguishment - ) Unrealized (gain) loss on oil and gas derivatives ) Changes in current assets and liabilities ) Other changes, net ) Net cash flows from operating activities ) Cash flows from investing activities: Decrease in restricted cash - Purchase of property and equipment ) ) Net cash flows from investing activities ) Cash flows from financing activities: Payments of long term debt ) ) Proceeds from long term debt Net payments of stockholder advances - ) Net cash flows from financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental cash flow data: Cash paid for interest $ $ Cash paid for income taxes - - Supplemental financing activity: Gain on debt extinguishment - related party $ - $ See accompanying notes to unaudited consolidated financial statements. - 5 - STRATUM HOLDINGS, INC. Notes to Consolidated Financial Statements (Unaudited) Basis of Presentation Interim Financial Information – The accompanying consolidated financial statements have been prepared by Stratum Holdings, Inc. (the “Company”) without audit, in accordance with accounting principles generally accepted in the Unites States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of management, these consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to fairly state the financial position of the Company as of March 31, 2011, the results of its operations for the three month periods ended March 31, 2011 and 2010, and cash flows for the three month periods ended March 31, 2011 and 2010.Certain prior year amounts have been reclassified to conform with the current year presentation.These financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2010. Recently Issued Accounting Pronouncements – In April 2010, the Financial Accounting Standards Board (“FASB”) issued ASU 2010-14, “Accounting for Extractive Activities – Oil and Gas.”This update amends Accounting Standards Codification (“ASC”) 932-10-S99-1 to conform to the SEC’s recently issued final rules regarding amendments to current oil and gas reporting requirements.The Company’s adoption of ASU 2010-14 has had no impact on its financial position, results of operations or cash flows. Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has reported substantial losses from operations in the last two years and has a net working capital deficit in the amount of $5,864,186 as of March 31, 2011.These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time.The consolidated financial statements do not contain any adjustments to reflect the possible future effects on the classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. Commodity Derivatives Beginning in early 2009, the Company entered into three contiguous commodity derivative contracts with a major energy company covering a portion of a subsidiary’s domestic oil production.The first two contracts have expired and the third contract remained open as of March 31, 2011.This contract consists of a “costless collar,” with a floor price of $65.00 per barrel and a ceiling price of $105.50 per barrel, covering 1,000 barrels of oil per month for the calendar year 2011. The Company applies “mark to market” accounting to open derivative contract in accordance with ASC 815-20, “Accounting for Derivative Instruments and Hedging Activities”.The Company accounts for commodity derivative contracts as non-hedging transactions, as defined in ASC 815-20.Accordingly, changes in the fair value of such derivative contracts are reflected in current earnings in the period of the change.In the three months ended March 31, 2011 and 2010, the Company reported an unrealized derivative loss of $40,920 and an unrealized derivative gain of $21,590, based on “Level 2” inputs. - 6 - Long Term Debt As of March 31, 2011 and December 31, 2010, the Company had the following long-term debt obligations: March 31. December 31. $25,000,000 line of credit with a bank, maturity currently extended to June 2011, interest at 1.0% above prime (but not less than 6.0%) payable monthly, secured by first lien on CYMRI, LLC’s oil and gas properties, with a declining borrowing base of $2,911,000 as of March 31, 2011 $ $ $4,000,000 (Cdn) receivables factoring facility with a factoring company, interest on factored invoices at annual rate of 18.25%, compounded daily, for a minimum of 15 days, secured by accounts receivable of Canadian energy services business Notes payable to 2 individuals, incurred in acquisition of Decca Consulting, Ltd., bearing interest at 9%, payable in monthly installments of $30,099 (Cdn) through extended maturity in June 2013, unsecured Advances from stockholders, bearing interest at 10%, with principal and accrued interest due in March 2010, unsecured ($530,000 extended since March 2010 - see discussion below) Other short term notes for liability insurance and accrued payables, interest rates at 7% to 9% Current portion of long term debt - stockholders ) ) Current portion of long term debt - others ) ) Long term debt, net of current portions $ $ Borrowings under the bank credit agreement secured by the oil and gas properties owned by CYMRI, LLC (“CYMRI”), a subsidiary in the Exploration & Production segment, are subject to a borrowing base, which is periodically redetermined based on oil and gas reserves.The bank credit agreement does not require monthly principal payments so long as outstanding borrowings are less than a declining borrowing base.As of March 31, 2011, there was no available borrowing base and the maturity was scheduled in April 2011, however, the bank informally agreed to extend the maturity on a month-to-month basis provided CYMRI makes monthly principal and interest payments during the extension period.The bank credit agreement requires maintenance of certain financial covenants which CYMRI did not fully meet as of March 31, 2011 and December 31, 2010.Due to the covenant violations as well as the near term maturity, we have reported this debt in our current liabilities at March 31, 2011. - 7 - We also have outstanding institutional borrowings under a factoring facility, which is secured by accounts receivable of Decca, our Canadian Energy Services subsidiary.This factoring agreement with a Canadian factoring company provides for a revolving borrowing base of 75% of qualifying accounts receivable up to $4,000,000 (Cdn) at a daily discount rate of 0.05%, for a minimum of 15 days (an annualized interest rate of approximately 18.25%).The factoring company has recourse against Decca for factored accounts receivable until paid, therefore, Decca accounts for advances from the factoring company as revolving borrowings secured by the factored accounts receivable.The factoring agreement includes customary restrictive covenants on Decca’s operations but does not include any financial covenants.Either party may terminate the factoring agreement with sixty days advance notice to the other party.The factoring agreement replaced a revolving bank credit agreement which expired in September 2010. In March 2010, the Company’s unsecured notes payable to certain related and unrelated parties became due and payable in the principal amount of $2,172,000.At that time, the Company reached an agreement with noteholders in the principal amount of $1,407,000 to accept a payment of 80% of the principal balance in full satisfaction of their unsecured notes payable.Accordingly, the Company fully extinguished the debt to these noteholders in March 2010 with principal payments totaling $1,125,000 resulting in a total gain of $551,000 on the forgiven principal and accrued interest.Of this amount, $112,000 was attributable to debt of a current shareholder, therefore, the Company credited the after-tax equivalent of $74,000 to Additional paid in capital and recognized a pre-tax gain in the three months ended March 31, 2010 on the remaining portion attributable to unrelated parties in the amount of approximately $439,000. The remaining unsecured noteholder is a company owned by our Chairman and Chief Executive Officer and the Company also reached an agreement with that company in March 2010 to make a net principal payment of $265,000, in exchange for deferring the maturity of the remaining balance of $500,000 to a date to be mutually determined (an additional $30,000 was borrowed on the same terms in May 2010).The Company evaluated the application of ASC 470-50 and ASC 470-60 and concluded that the revised terms constituted a debt modification, rather than a debt extinguishment or a troubled debt restructuring. Net Income (Loss) Per Share Basic income (loss) per common share is computed by dividing the net income or loss by the weighted average number of shares of common stock outstanding during the period.Diluted income (loss) per common share is computed by dividing net income or loss by the weighted average number of shares of common stock outstanding during the period and potentially dilutive common share equivalents, consisting of stock options and warrants, under the Treasury Stock Method. The effects of potential common stock equivalents are not included in computations when their effect is anti-dilutive. In the three month periods ended March 31, 2011 and 2010, there were no dilutive common stock equivalents reflected in the determination of net income per share as there were no outstanding in-the-money employee stock options in either period (see Note 6). - 8 - Stock-Based Compensation The Company has a stock-based compensation plan which was approved by the stockholders in October 2005 and amended in October 2006.Under the plan, a maximum of 240,000 shares may be awarded to directors and employees in the form of stock options, restricted stock or stock appreciation rights.The exercise price, terms and other conditions applicable to each stock option grant are generally determined by the Board of Directors.The exercise price of stock options is set on the grant date and may not be less than the fair market value of the Company’s Common Stock on that date. Option activity with directors and employees since January 1, 2010 were as follows (including options granted to directors outside of the plan): Number Wtd. Avg. Wtd. Avg. Aggregate of Exercise Remaining Intrinsic Shares Price Term (Yrs.) Value Outstanding at January1, 2010 $ Options forfeited ) ) Outstanding at December 31, 2010 Option activity - - Outstanding at March 31, 2011 $ $
